 

Exhibit 10.2

 

Execution Copy

 

INSPIRED ENTERTAINMENT, INC.

250 West 57th Street, Suite 2223

New York, New York 10107

 

May 1, 2018

 

VIA ELECTRONIC MAIL

 

Brooks H. Pierce

605 Old Kennett Road

Wilmington, Delaware 19807

 

Re: Terms of Continued Employment

 

Dear Brooks:

 

This letter agreement (this “Agreement”) sets forth the terms and conditions of
your continued employment with Inspired Entertainment, Inc., a Delaware
corporation (“Inspired” or the “Company”), as mutually agreed upon by you and
the Company. For valuable consideration and intending to be legally bound, the
parties agree as follows:

 

1.    Prior Employment Agreements. Effective as of May 1, 2018 (the “Effective
Date”), the employment agreement between the Company and you, dated as of April
11, 2018 (the “Prior Employment Agreement”), shall terminate and be of no
further force and effect. You shall forfeit any equity award under the Prior
Employment Agreement and it will be replaced with the restricted stock unit
award provided under this Agreement. As of the Effective Date, this Agreement
and your restricted stock unit award agreement referred to below will constitute
the entire agreement between the Company and you with respect to your terms and
conditions of employment.

 

2.    Duties and Responsibilities. You shall serve in the capacity of, and have
such powers, duties and responsibilities as are generally associated with the
office of President and Chief Operating Officer of the Company. In this
capacity, you shall report directly to the Company’s Executive Chairman.

 

3.    Performance. You covenant and agree to faithfully and diligently perform
all of the duties of your employment, devoting your full business and
professional time, attention, energy and ability to promote the business
interests of the Company and all its properties. You further agree that during
the period of your employment with the Company, you will not engage in any other
business or professional pursuit whatsoever unless the Board of Directors of the
Company (the “Board”) shall consent thereto in writing; provided, however, that
the foregoing shall not preclude you from engaging in civic, charitable, or
religious activities or from devoting a reasonable amount of time to private
investments that do not unreasonably interfere or conflict with the performance
of your duties under this Agreement.

 

4.    Term. The term of your employment under this Agreement shall commence as
of the Effective Date and shall expire on May 1, 2020 (the “Initial Term”),
unless sooner terminated as provided under the terms of this Agreement. Upon the
scheduled expiration of the Initial Term, your employment may thereafter only be
extended upon the express mutual written agreement of both you and the Company.

 

 

 

 

5.    Base Salary and Annual Bonus.

 

(a)   Beginning as of the Effective Date and throughout the duration of the
Initial Term, you shall receive a base annual salary of $400,000 (Four Hundred
Thousand Dollars) (the “Base Salary”), payable in substantially equal
installments every month or otherwise in accordance with the regular payroll
practices of the Company.

 

(b)   You will, during your employment, be eligible to earn a target annual
bonus of not less than 100% of your annual base salary (“Target Bonus”) and a
maximum annual bonus of 200% of your annual base salary. Annual performance
goals, which will be the same as those that apply to the Executive Chairman of
the Company, will be established by the Compensation Committee in consultation
with you, and such goals, once final, will be communicated to you not later than
60 days after the start of the applicable fiscal year. It is understood that for
the fiscal year ending September 30, 2018 the goals shall be set and
communicated to you by June 1, 2018. Any annual bonus that becomes payable
hereunder shall be paid to you within two and one-half months after the end of
the applicable fiscal year. For the fiscal year in which you are hired, your
bonus will be pro-rated based upon the number of weeks you are employed in the
fiscal year.

 

6.    Equity Award. As of the Effective Date (the “Date of Grant”), you shall be
granted a one-time award of 100,000 (One Hundred Thousand) restricted stock
units under the Inspired Entertainment, Inc. Second Long-Term Incentive Plan, as
amended (the “Plan”), to vest in accordance with the terms of the Plan and the
form of award previously provided to you (a copy of which is attached hereto).

 

7.    Employee Benefit Plans. During the Initial Term and any renewal, you shall
be entitled to participate in any fringe group health, medical, dental,
hospitalization, life, accident insurance or other welfare plans, and any
tax-qualified pension, tax-qualified profit sharing or tax-qualified retirement
plans, which may be placed in effect or maintained by the Company for the
benefit of its employees generally, or for its senior executives subject to all
restrictions and limitations contained in such plans or established by
governmental regulation, provided, that no “most favored nation” clauses in
other employment agreements shall thereby be incorporated into your terms of
employment.

 

8.    Communications Equipment and Service. During the your employment
hereunder, the Company will reimburse you for expenses relating to a mobile
phone (iPhone or similar device) and any associated service contract for such
mobile phone. The use of such device shall be subject to the Company’s
prevailing policies.

 

9.    Expense Reimbursement. You are authorized to incur such reasonable
expenses as may be necessary for the performance of your duties hereunder in
accordance with the policies of the Company established and in effect from time
to time and, except as may be otherwise agreed, the Company will reimburse you
for all such authorized expenses upon submission of an itemized accounting and
substantiation of such expenditures adequate to secure for the Company a tax
deduction for the same, in accordance with applicable Internal Revenue Service
guidelines.

 

10.   Vacations and Holidays. You shall be entitled to vacations and holidays as
provided in the Company’s vacation and leave policies as in effect from time to
time, but no less than four (4) weeks of paid vacation leave per year, at such
times as may be requested by you and approved by the Company. No more than two
(2) weeks of vacation shall be taken consecutively.

 

11.   Termination by the Company; Termination by You for Good Reason. The
Company may terminate your employment hereunder for Cause (as defined below).
The Company may terminate your employment without Cause (and other than due to
death or Disability (as defined below)) without advance notice. You may
terminate your employment for Good Reason (as defined below).

 

 2 

 

 

(a)   In the event the Company terminates your employment for Cause or you
resign without Good Reason, or if the Company declines to extend this Agreement
beyond the Initial Term, you shall be entitled to receive: (i) Base Salary at
the rate in effect at the time of the termination through the date of
termination of employment; (ii) reimbursement for allowable business expenses
incurred, but not paid prior to such termination of employment, subject to the
receipt of supporting information by the Company; and (iii) such other
compensation and benefits as may be provided in applicable plans and programs of
the Company, according to the terms and conditions of such plans and programs.
The restrictions set forth in Sections 17 and 18 shall continue to apply
following such termination of employment.

 

(b)   In the event that the Company terminates your employment without Cause
(and other than due to death or Disability), or you terminate your employment
for Good Reason, you shall be entitled to receive: (i) continuation of Base
Salary for six (6) months following termination of employment; (ii)
reimbursement for allowable business expenses incurred, but not paid prior to
such termination of employment, subject to the receipt of supporting information
by the Company; and (iii) any earned but not yet paid bonus from the prior year;
(iv) a pro-rated Target Bonus for the year in which the termination occurred
(based on a fraction, the numerator of which is the number of days you were
employed by the Company during the year and the denominator of which is 365; (v)
acceleration to the termination date of 100% vesting of the 100,000 restricted
stock units granted under this Agreement; (vi) provided you timely elect
continuation of your health coverage under the Consolidated Omnibus Budget
Reconciliation Act or applicable state law (“COBRA”), continued participation in
the health plans of the Company, with the Company paying the applicable COBRA
premium for the first six months of such coverage; and (vii) such other
compensation and benefits as may be provided in applicable plans and programs of
the Company, according to the terms and conditions of such plans and programs.
The restrictions set forth in Section 17 shall continue to apply following such
termination of employment.

 

(c)   “Cause,” as used above, shall mean: (i) conviction of a felony,
misappropriation of any material funds or material property of the Company, its
subsidiaries or affiliates; (ii) commission of fraud or embezzlement with
respect to the Company, its subsidiaries or affiliates; (iii) any material act
of dishonesty relating to your employment by the Company resulting in direct or
indirect personal gain or enrichment at the expense of the Company, its
subsidiaries or affiliates; (iv) use of alcohol or drugs that renders you
materially unable to perform the functions of your job or carry out your duties
to the Company; (v) a material breach of this Agreement by you; (vi) committing
any act or acts of serious and willful misconduct (including disclosure of
confidential information) that is likely to cause a material adverse effect on
the business of the Company, its subsidiaries or affiliates; (vii) willful
violation of the Company’s internal financial controls or anti-corruption policy
or any applicable gaming or financial laws or regulations, provided, that, with
respect to (iv), and (v) above, the Company shall have first provided you with
written notice stating with specificity the acts, duties or directives you have
committed or failed to observe or perform, and you shall not have corrected the
acts or omissions complained of within thirty (30) days of receipt of such
notice.

 

(d)   “Good Reason,” as used above, shall mean the occurrence of any of the
following without Cause or without your consent: (i) the Company’s removal of
you as an executive officer of the Company or (ii) the Company’s reduction of
the Base Salary; or (iii) the Company making any other material adverse change
in your status, position, duties, or responsibilities which is not cured within
thirty (30) days after written notice thereof is delivered by you to the
Company. No purported termination for Good Reason shall be effective unless you
deliver a written notice of termination (specifying in reasonable detail the
facts and circumstances claimed to provide a basis for termination for Good
Reason) to the Company within 90 days following your first obtaining actual
knowledge that facts or circumstances constituting Good Reason exist.

 

 3 

 

 

(e)   Except as otherwise provided herein, the exercise and/or termination of
any equity awards under this Agreement shall be governed by the Plan and the
applicable award agreements.

 

12.   Termination Following a Change in Control.

 

(a)   You may voluntarily terminate this Agreement and your employment with the
Company upon 30 days’ written notice to the Company without further restrictions
or liability if there is a “Change in Control” as that term is defined in the
Plan; provided, that you give such notice within twelve months after the Change
in Control and further provided that the restrictions set forth in Sections 17
and 18 shall continue to apply following such termination of employment.

 

(b)   In the case of a termination of this Agreement and your employment with
the Company by you for Good Reason, or by the Company without Cause, within
twelve months following a Change in Control, you shall be entitled to receive
promptly following the date of such termination: (i) all accrued and unpaid Base
Salary and previously earned bonus(es) through the date of termination; (ii) a
lump sum payment of two (2) times the Base Salary; (iii) acceleration to the
termination date of 100% vesting of the 100,000 restricted stock units granted
under this Agreement; (iv) reimbursement for allowable business expenses
incurred, but not paid prior to such termination of employment, subject to the
receipt of supporting information by the Company; (v) such other compensation
and benefits as may be provided in applicable plans and programs of the Company,
according to the terms and conditions of such plans and programs; and (vi)
provided you timely elect continuation of your health coverage under the
Consolidated Omnibus Budget Reconciliation Act or applicable state law
(“COBRA”), continued participation in the health plans of the Company, with the
Company paying the applicable COBRA premium for the first two years of such
coverage and employer contributions to non-qualified retirement plans and
deferred compensation plans, if any, for two years following the date of
termination; provided, that the Company’s obligation to provide such benefits
shall cease at the time you and your covered dependents become eligible for
comparable benefits from another employer that do not exclude any pre-existing
condition of you or any covered dependent that was not excluded under the
Company’s health and welfare plans immediately prior to the date of termination.

 

(c)   To the extent that the health and welfare benefits provided for in
Sections 11(b)(iv) and 12(b)(vi) are not permissible after termination of
employment under the terms of the benefit plans of the Company then in effect
(and cannot be provided through the Company’s paying the applicable premium for
you under COBRA), the Company shall pay you such amount as is necessary to
provide you, after tax, with an amount equal to the cost of acquiring, for you
and your spouse and dependents, if any, on a non-group basis, for the required
period, those health and other welfare benefits that would otherwise be lost to
you and your spouse and dependents as a result of your termination. Any amount
payable under this Section 12(c) shall be determined as soon as practicable
following termination of employment and shall be paid to you within 60 days
following termination of employment.

 

(d)   Except as otherwise provided herein, the exercise and/or termination of
the equity awards under this Agreement shall be governed by the Plan and the
applicable award agreements.

 

13.   Termination Due to Death or Disability. Your employment hereunder shall
terminate upon the occurrence of your death. The Company may terminate your
employment due to Disability. The restrictions set forth in Section 17 shall
continue to apply following the termination of employment due to Disability.

 

 4 

 

 

(a)   In the event of a termination of your employment due to your death or
Disability, you or your estate, as the case may be, shall be entitled to
receive: (i) continuation of Base Salary for 12 months following termination of
employment (or, if shorter, the remainder of the Initial Term), less any short
term disability insurance proceeds you receive during such period in the event
termination of your employment is due to your Disability, and less any life
insurance proceeds you receive from any company-paid life insurance policies in
the event of your death; (ii) acceleration to the termination date of 100%
vesting of the 100,000 restricted stock units granted under this Agreement;
(iii) reimbursement for allowable business expenses incurred, but not paid prior
to such termination of employment, subject to the receipt of supporting
information by the Company; and (iv) such other compensation and benefits as may
be provided in applicable plans and programs of the Company, according to the
terms and conditions of such plans and programs.

 

(b)   Except as otherwise provided herein, the exercise and/or termination of
the equity awards under this Agreement shall be governed by the Plan and the
applicable award agreements.

 

(c)   “Disability” as used above shall mean that, during your employment with
the Company, you shall, in the opinion of an independent physician selected by
agreement between the Board and you, become so physically or mentally
incapacitated that you are unable to perform the duties of your employment for
an aggregate of 180 days in any 365 day consecutive period or for a continuous
period of six (6) consecutive months.

 

14.   Post-Termination Exercise Period for Equity Grants. Except as otherwise
provided herein, the exercise and/or termination of any restricted stock unit
award, or any equity award, or option award under any plan the Company may
create in the future, shall be governed by the applicable plans and the
applicable award agreements.

 

15.   Timing of Certain Payments. Subject to Sections 16 and 19: (a) any amounts
payable under Sections 11(a)(i), 11(b)(i), (iii) and (iv) or 12(b)(i)-(ii) shall
be paid as soon as practicable, and in any event within 30 days following
termination of employment; and (b) any reimbursements for allowable business
expenses incurred under Sections 11(a)(ii), 11(b)(ii), 12(b)(iv) or 13(a)(iii)
(to the extent such reimbursements are treated as deferred compensation subject
to Section 409A) shall be paid as soon as practicable following submission of
the claims but in any event not later than the third calendar year following the
calendar year in which your separation from service occurs.

 

16.   Release. Notwithstanding any other provision of this Agreement to the
contrary, you acknowledge and agree that any and all payments or benefits to
which you are entitled under Sections 11, 12, 13 or 14 are conditional upon and
subject to your execution of the General Release and Covenant Not to Sue in the
form attached hereto as Exhibit A (which form may be reasonably modified to
reflect changes in the law), of all claims you may have against the Company and
its directors, officers and affiliates, except as to matters covered by
provisions of this Agreement that expressly survive the termination of this
Agreement. You shall execute and deliver such General Release and Covenant Not
to Sue within 60 days following termination of employment, and, except as
otherwise provided in Section 19, any payments that are subject to the execution
of such General Release and Covenant Not to Sue shall commence to be paid on the
61st day following termination of employment (with the first such installment
including any prior unpaid installments) or the 8th day after the effective date
of the release, whichever is later.

 

17.   Confidentiality.

 

(a)   In addition to your common law obligations to keep confidential
information secret, you must not disclose to any person, firm or company,
otherwise than in the proper course of his duties or with the written consent of
the Company, any trade secret or information of a confidential nature concerning
the Company’s business, or any client of the Company including, but not limited
to:

 

 5 

 

 

i)any trade secret or confidential or secret information concerning the business
development, affairs, future plans, business methods, connections, operations,
accounts, finances, organization, processes, policies or practices, designs,
dealings, trading, software, or know-how relating to or belonging to the Company
and/or to any affiliated company or any of its suppliers, agents, distributors,
clients or customers;

 

ii)confidential computer software, computer-related know-how, passwords,
computer programs, specifications, object codes, source codes, network designs,
business processes, business logic, inventions, improvements and/or
modifications relating to or belonging to the Company and/or any affiliated
company;

 

iii)details of the Company’s or any affiliated company’s financial projections
or projects, prices or pricing strategy, advertising, marketing or development
plans, product development plans or strategies, fee levels, commissions and
commission structures, market share and pricing statistics, marketing surveys
and research reports and their interpretation;

 

iv)any confidential research, report or development undertaken by or for the
Company or any affiliated company;

 

v)details of relationships or arrangements with, or knowledge of the needs or
the requirements of, the Company’s or any affiliated company’s actual or
potential clients or customers;

 

vi)information supplied in confidence by customers, clients or any third party
to which the Company or any affiliated company owes an obligation of
confidentiality;

 

vii)lists and details of contracts with the Company’s or any affiliated
company’s actual or potential suppliers;

 

viii)information of a personal or otherwise of a confidential nature relating to
fellow employees, directors or officers of and/or consultants to, the Company
and/or any affiliated company for which the you may from time to time provide
services;

 

ix)confidential information concerning, or details of, any competitive business
pitches, and/or target details;

 

x)any document or information marked as confidential on its face; or

 

xi)any document or information which has been supplied to you in confidence or
which he has been informed is confidential or which he might reasonably be aware
is confidential.

 

xii)any information of the sort described in this Section which you obtain or
becomes aware of during the course of your employment under this Agreement or
which, by virtue of the your position, it may reasonably be assumed you have
obtained or become aware of during the course of you employment under this
Agreement shall be “Confidential Information” for the purposes of this
Agreement.

 

(b)   You undertake to use your best endeavors (subject to payment by the
Company of any expense reasonably incurred in so doing) to prevent unauthorized
publication or disclosure to any third party of any Confidential Information
(save as may be required by law or a duly authorized regulatory body).

 

 6 

 

 

(c) The provisions in this Section shall continue to apply after termination of
employment, howsoever arising, without any time limit. The provisions in this
Section shall not apply to any information or knowledge which (i) is or comes
into the public domain other than through unauthorized disclosure of the
Executive, (ii) is or becomes available to the Executive on a non-confidential
basis from a source which is entitled to disclose it to the Executive, or (iii)
was already known to the Executive prior to the date hereof.

 

(d)   Nothing in this Section shall be construed or interpreted as preventing
the Executive from making a disclosure pursuant to any applicable legal
requirement or order of any court or other tribunal or regulatory body. In
circumstances where the Executive feels it is necessary for him to make such a
disclosure, he should, to the extent practical, first raise the issue with the
Board, or if the Executive’s concerns relate to certain members of the Board, to
an officer or officers of the Company whom he believes are not involved or
implicated in the relevant matter.

 

(e)   Nothing in this Agreement or otherwise shall prohibit the Executive from
(i) reporting possible violations of federal or state law or regulation to any
U.S. governmental agency or entity or self-regulatory organization (including
but not limited to the U.S. Department of Justice, the U.S. Securities and
Exchange Commission, the U.S. Congress, and any U.S. agency Inspector General),
or making other disclosures that are protected under the whistleblower
provisions or other provisions of U.S. federal or state law or regulation, (ii)
providing truthful testimony or statements to the extent, but only to the
extent, required by applicable law, rule, regulation, legal process or by any
court, arbitrator, mediator or administrative, regulatory, judicial or
legislative body (including any committee thereof) with apparent jurisdiction
(provided, however, that in such event, except as set forth in the foregoing
clause (i) above or clause (iii) below, Executive will give the applicable Group
Company prompt written notice thereof prior to such disclosure so that the Group
Company may seek appropriate protection for such information), (iii) reporting
or disclosing information under the terms of the Company’s Reporting Suspected
Violations of Law Policy or such similar policy as the applicable Group Company
may have in effect from time to time or (iv) disclosing information to the
extent necessary to enforce the terms of this Agreement.

 

(f)   Notice of Immunity Under the Economic Espionage Act of 1996, as amended by
the Defend Trade Secrets Act of 2016 (“DTSA”). Notwithstanding any other
provision of this Agreement:

 

(i)   You will not be held criminally or civilly liable under any federal or
state trade secret law for any disclosure of a trade secret that:

 

(A)   is made (1) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (2) solely for
the purpose of reporting or investigating a suspected violation of law; or

 

(B)   is made in a complaint or other document filed under seal in a lawsuit or
other proceeding.

 

(ii)   If you file a lawsuit for retaliation by the Company for reporting a
suspected violation of law, you may disclose the Company’s trade secrets to your
attorney and use the trade secret information in the court proceeding if you:

 

(A)   file any document containing trade secrets under seal; and

 

(B)   do not disclose trade secrets, except pursuant to court order.

 

 7 

 

 

18.   Restrictive Covenant. You acknowledge and recognize the highly competitive
nature of the businesses of the Company and its subsidiaries and affiliates and
accordingly agrees as follows:

 

(a)   During your employment with the Company and for a period of one (1) year
from the date of termination of your employment for any reason (the “Restriction
Period”), you shall not, in in any geographic area in which such business was so
conducted by the Company or any of its affiliates, directly or indirectly,
either as principal, agent, employee, consultant, partner, officer, director,
shareholder, or in any other individual or representative capacity, own, manage,
finance, operate, control or otherwise engage or participate in any manner or
fashion in the business of (i) creating, supplying and distributing real money,
social and/or virtual gaming, gambling and betting content, games and systems
for lotteries, gaming and/or betting operators and retail customers, worldwide,
distributed and/or accessible through physical locations and using online means
and/or mobile devices, and (ii) providing gambling and lottery services,
server-based gaming, virtual sports betting, electronic table gaming, licensing
of gaming software, sale, rental and lease of gaming machines and equipment,
betting and lottery content, video lottery terminals, ticket dispensing
apparatus and distributing betting and lottery content online or via mobile,
remote and field support and development related to the provision of the
aforementioned and anything ancillary which is materially similar to such goods
and services, and other business(s) of the Company from time to time or those
parts of the business(es) of the Company and any Group Company with which you
were involved to a material extent in the six months before Termination.

 

(b)   In addition to, and not in limitation of, the provisions of Section 18(a),
you agree, for the benefit of the Company and its affiliates, that during the
Restriction Period, you shall not, directly or indirectly, either as principal,
agent, employee, consultant, partner, officer, director, shareholder, or in any
other individual or representative capacity, on your behalf or any other person
or entity other than the Company or its affiliates (i) solicit or induce, or
attempt to solicit or induce, directly or indirectly, any person who is, or
during the six months prior to the termination of your employment with the
Company was, an employee or agent of, or consultant to, the Company or any of
its affiliates to terminate its, his or her relationship therewith, or (ii) hire
or engage any person who is, or during the six months prior to the termination
of your employment with the Company was, an employee, agent of or consultant to
the Company or any of its affiliates.

 

(c)   You understand that the provisions of this Section 18 may limit your
ability to earn a livelihood in a business similar to the business of the
Company but you nevertheless agree and hereby acknowledge that (i) such
provisions do not impose a greater restraint than is necessary to protect the
goodwill or other business interests of the Company, (ii) such provisions
contain reasonable limitations as to time and scope of activity to be
restrained, (iii) such provisions are not harmful to the general public, (iv)
such provisions are not unduly burdensome to you, and (v) the consideration
provided hereunder is sufficient to compensate you for the restrictions
contained in this Section 18. In consideration of the foregoing and in light of
your education, skills and abilities, you agree that you shall not assert that,
and it should not be considered that, any provisions of Section 18 otherwise are
void, voidable or unenforceable or should be voided or held unenforceable.

 

(d)   It is expressly understood and agreed that although you and the Company
consider the restrictions contained in this Section 18 to be reasonable, if a
judicial determination is made by a court of competent jurisdiction that the
time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against you, the provisions of this Agreement shall
not be rendered void but shall be deemed amended to apply as to such maximum
time and territory and to such maximum extent as such court may judicially
determine or indicate to be enforceable. Alternatively, if any court of
competent jurisdiction finds that any restriction contained in this Agreement is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

 8 

 

 

(e)   In the event that you violate any of the restrictive covenants set forth
in Sections 18(a) or 18(b), in addition to any other remedy which may be
available (i) at law or in equity, (ii) pursuant to any other provision of this
Agreement or (iii) pursuant to any applicable equity award agreement, all
outstanding stock options to purchase shares of Inspired common stock and other
unvested equity awards granted to you shall be automatically forfeited effective
as of the date on which such violation first occurs.

 

19.   Section 409A.

 

(a)   For purposes of this Agreement, “Section 409A” means Section 409A of the
Internal Revenue Code of 1986, as amended, and the Treasury Regulations
promulgated thereunder (and such other Treasury or Internal Revenue Service
guidance) as in effect from time to time. In addition, for purposes of this
Agreement, with respect to payments of any amounts that are considered to be
“deferred compensation” subject to Section 409A, references to “termination of
employment” (and substantially similar phrases) shall be deemed to refer to
“separation from service” within the meaning of Section 409A (without
application of any alternative definitions permitted thereunder) and shall be
interpreted and applied in a manner that is consistent with the requirements of
Section 409A.

 

(b)   It is intended that the provisions of this Agreement comply with Section
409A, and all provisions of this Agreement shall be construed and interpreted in
a manner consistent with the requirements for avoiding taxes or penalties under
Section 409A. In this regard, the provisions of this Section 20 shall only apply
if, and to the extent, required to avoid the imputation of any tax, penalty or
interest pursuant to Section 409A. In light of the uncertainty as of the date
hereof with respect to the proper application of Section 409A, the Company and
you agree to negotiate in good faith to make amendments to this Agreement as the
parties mutually agree are necessary or desirable to avoid the imposition of
taxes or penalties under Section 409A. Notwithstanding the foregoing, you shall
be solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on or for your account in connection with this Agreement
(including any taxes and penalties under Section 409A), and neither the Company
nor any affiliate shall have any obligation to indemnify or otherwise hold you
(or any beneficiary) harmless from any or all of such taxes or penalties.

 

(c) Except as permitted under Section 409A, any deferred compensation that is
subject to Section 409A and is payable to or for your benefit under any
Company-sponsored plan, program, agreement or arrangement may not be reduced by,
or offset against, any amount owing by you to the Company.

 

(d) Notwithstanding anything in this Agreement to the contrary, in the event
that you are deemed to be a “specified employee” within the meaning of Section
409A(a)(2)(B)(i), no payments or benefits under Sections 12, 13 or 14 that are
“deferred compensation” subject to Section 409A shall be made to you prior to
the date that is six (6) months after the date of your “separation from service”
or, if earlier, your date of death. Following any applicable six (6) month
delay, all such delayed payments will be paid in a single lump sum on the
earliest permissible payment date. In addition, for a period of six months
following the date of separation from service, to the extent that the Company
reasonably determines that any of the benefit plan coverages described in this
Agreement may not be exempt from U.S. federal income tax, you shall in advance
pay to the Company an amount equal to the stated taxable cost of such coverages
for six months. At the end of such six-month period, you shall be entitled to
receive from the Company a reimbursement of the amounts paid by you for such
coverages.

 

 9 

 

 

(e)   For purposes of Section 409A, each of the payments that may be made under
the Agreement are designated as separate payments.

 

(f)   To the extent that any reimbursements pursuant to this Agreement are
taxable to you, any such reimbursement payment due to you shall be paid to you
as promptly as practicable, and in all events on or before the last day of your
taxable year following the taxable year in which the related expense was
incurred. Any such reimbursements are not subject to liquidation or exchange for
another benefit and the amount of such benefits and reimbursements that you
receive in one taxable year shall not affect the amount of such benefits or
reimbursements that you receive in any other taxable year.

 

20.   Miscellaneous.

 

(a)   Assignment and Assumption. This Agreement is personal to you and shall not
be assignable by you otherwise than by will or the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
your legal representatives. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors. The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

 

(b)   Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed to have been given if sent via
a national overnight courier service or by certified mail, return receipt
requested, postage prepaid, addressed to the parties as follows:

 

If to you, to:

 

Brooks H. Pierce

605 Old Kennett Road

Wilmington, Delaware 19807

 

If to the Company, to:

 

Inspired Entertainment, Inc.

250 W. 57th St., 22nd Floor

New York, New York 10107

Attn: Lorne Weil, Executive Chairman

 

With a copy (which will not be considered notice) to:

 

Douglas Ellenoff, Esq.

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas, 11th Floor

New York, New York 10105

 

or to such other address as any party shall request of the others by giving
notice in accordance with this Section.

 

 10 

 

 

(c)   Waiver of Provisions. The failure of either party to insist upon a strict
performance of any of the terms or provisions of this Agreement or to exercise
any option, right, or remedy herein contained, shall not be construed as a
waiver or as a relinquishment for the future of such term, provision, option,
right, or remedy, but the same shall continue and remain in full force and
effect. No waiver by either party of any term or provision hereof shall be
deemed to have been made unless expressed in writing and signed by such party.

 

(d)   Severability; Integration. If any provision of this Agreement shall be
declared void or unenforceable by any judicial or administrative authority, the
validity of any other provision and of the entire Agreement shall not be
affected thereby. This Agreement constitutes the entire agreement between the
parties as of the date hereof and supersedes all previous agreements and
understandings between the parties with respect to the subject matter hereof
including the Employment Agreement.

 

(e)   Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of New York, without reference to the
principles of conflict of laws thereof.

 

(f)   JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO
A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR YOUR EMPLOYMENT WITH THE COMPANY IS LITIGATED OR HEARD IN ANY
COURT.

 

(g)   Dispute Resolution/Arbitration. The parties agree that all claims,
disputes, and/or controversies arising under this Agreement and/or related to
the your employment hereunder or the termination of such employment (whether or
not based on contract, tort or upon any federal, state or local statute,
including but not limited to claims asserted under the Age Discrimination in
Employment Act, as amended, Title VII of the Civil Rights Act of 1964, as
amended, any state Fair Employment Practices Act, and/or the Americans with
Disabilities Act), shall be resolved exclusively through mediation/arbitration
by JAMS, in the County of New York in the State of New York, in accordance with
the JAMS Rules and Procedures for Mediation/Arbitration of Employment Disputes;
provided, however, that in the event that the Company alleges that you are in
breach of any of the provisions contained in Sections 17 or 18, the Company
shall not be exclusively required to submit such dispute to
mediation/arbitration. In such event, the Company may, at its option, seek and
obtain from any court having jurisdiction, injunctive or equitable relief, in
addition to pursuing at arbitration all other remedies available to it
(including without limitation any claims for relief arising out of any breach of
Sections 17 or 18 of this Agreement).

 

(h)   Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

 

(i)   Continuation of Employment. Unless the parties otherwise agree in writing,
continuation of your employment with the Company beyond the expiration of the
Initial Term shall be deemed an employment at will and shall not be deemed to
extend any of the provisions of this Agreement, and your employment may
thereafter be terminated “at will” by you or the Company.

 

(j)   No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

 

(k)   No Mitigation. You shall not be required to mitigate the value of any
payments or benefits contemplated by this Agreement, nor shall any such benefits
be reduced from any earnings or benefits that you may receive from any other
source.

 

 11 

 

 

(l)   Survival. Sections 17 and 18 shall survive and continue in full force and
effect in accordance with their terms notwithstanding the termination of this
Agreement and your employment for any reason.

 

(m)  Amendments. This Agreement may not be amended, changed or modified except
by a written document signed by each of the parties to this Agreement.

 

(n)   Headings. Section headings in this Agreement are included for convenience
of reference only and are not intended to define, limit or describe the scope or
intent of any provision of this Agreement.

 

(o)   Counterparts. This Agreement may be executed in several counterparts, each
of which shall be considered an original, but which when taken together, shall
constitute one agreement. Facsimile and electronic .pdf signatures shall be
considered original signatures for purposes of execution of this Agreement.

 

Please indicate your understanding and acceptance of this Agreement by executing
both copies below, and retaining one fully executed original for your files and
returning one fully executed original to the Company.

 

  Very truly yours,       INSPIRED ENTERTAINMENT, INC.

 

  By: /s/ A. Lorne Weil   Name: A. Lorne Weil   Title: Executive Chairman of the
Board

 

I hereby accept the terms of this Agreement and agree to abide by the provisions
hereof:

 

/s/ Brooks H. Pierce   Brooks H. Pierce   Date: May 1, 2018

 

 12 

 

 

Exhibit A

 

General Release and

Covenant Not to Sue

 

TO ALL WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW that:

 

Brooks H. Pierce (“Executive”), on Executive’s own behalf and on behalf of
Executive’s descendants, dependents, heirs, executors and administrators and
permitted assigns, past and present, in consideration for the amounts payable
and benefits to be provided to Executive under that letter agreement dated as of
May 1, 2018, and effective as of May 1, 2018 (the “Letter Agreement”) by and
among Executive, and Inspired Entertainment, Inc. (“Inspired”), a Delaware
corporation, (the “Company”) does hereby covenant not to sue or pursue any
litigation against, and waives, releases and discharges the Company, its
assigns, affiliates, subsidiaries, parents, predecessors and successors, and the
past and present shareholders, employees, officers, directors, representatives
and agents of any of them (collectively, the “Company Group”), from any and all
claims, demands, rights, judgments, defenses, actions, charges or causes of
action whatsoever, of any and every kind and description, whether known or
unknown, accrued or not accrued, that Executive ever had, now has or shall or
may have or assert as of the date of this General Release and Covenant Not to
Sue against the Company Group relating to his employment with the Company or the
termination thereof or his service as an officer or director of any subsidiary
or affiliate of the Company or the termination of such service, including,
without limiting the generality of the foregoing, any claims, demands, rights,
judgments, defenses, actions, charges or causes of action related to employment
or termination of employment or that arise out of or relate in any way to the
Age Discrimination in Employment Act of 1967 (“ADEA,” a law that prohibits
discrimination on the basis of age), the National Labor Relations Act, the Civil
Rights Act of 1991, the Americans With Disabilities Act of 1990, Title VII of
the Civil Rights Act of 1964, the Employee Retirement Income Security Act of
1974, the Family and Medical Leave Act, the Sarbanes-Oxley Act of 2002, all as
amended, and other Federal, state and local laws relating to discrimination on
the basis of age, sex or other protected class, all claims under Federal, state
or local laws for express or implied breach of contract, wrongful discharge,
defamation, intentional infliction of emotional distress, and any related claims
for attorneys’ fees and costs; provided, however, that nothing herein shall
release the Company from any of its obligations to Executive under the Letter
Agreement (including, without limitation, its obligation to pay the amounts and
provide the benefits upon which this General Release and Covenant Not to Sue is
conditioned) or any rights Executive may have to indemnification under any
charter or by-laws (or similar documents) of any member of the Company Group or
any insurance coverage under any directors and officers insurance or similar
policies.

 

Executive further agrees that this General Release and Covenant Not to Sue may
be pleaded as a full defense to any action, suit or other proceeding covered by
the terms hereof that is or may be initiated, prosecuted or maintained by
Executive or Executive’s heirs or assigns. Executive understands and confirms
that Executive is executing this General Release and Covenant Not to Sue
voluntarily and knowingly, but that this General Release and Covenant Not to Sue
does not affect Executive’s right to claim otherwise under ADEA. In addition,
Executive shall not be precluded by this General Release and Covenant Not to Sue
from filing a charge with any relevant Federal, state or local administrative
agency, but Executive agrees to waive Executive’s rights with respect to any
monetary or other financial relief arising from any such administrative
proceeding.

 

 13 

 

 

In furtherance of the agreements set forth above, Executive hereby expressly
waives and relinquishes any and all rights under any applicable statute,
doctrine or principle of law restricting the right of any person to release
claims that such person does not know or suspect to exist at the time of
executing a release, which claims, if known, may have materially affected such
person’s decision to give such a release. In connection with such waiver and
relinquishment, Executive acknowledges that Executive is aware that Executive
may hereafter discover claims presently unknown or unsuspected, or facts in
addition to or different from those that Executive now knows or believes to be
true, with respect to the matters released herein. Nevertheless, it is the
intention of Executive to fully, finally and forever release all such matters,
and all claims relating thereto, that now exist, may exist or theretofore have
existed, as specifically provided herein. The parties hereto acknowledge and
agree that this waiver shall be an essential and material term of the release
contained above. Nothing in this paragraph is intended to expand the scope of
the release as specified herein.

 

Executive agrees that at any time following the date hereof he will not make and
shall use all reasonable endeavors to prevent the making of any disparaging or
derogatory statements whether or not the statements are true, whether in writing
or otherwise concerning the Company or its past or current or future directors
or officers or employees or consultants and the Company undertakes that at any
time following the date hereof its senior executives will not make and shall use
all reasonable endeavors to prevent the making of any disparaging or derogatory
statements whether or not the statement is true, whether in writing or otherwise
concerning the Executive, excluding in all events any statements required to be
made by law, regulation or necessary business practice (including without
limitation to the any gambling or gaming regulator or similar authority in any
jurisdiction), or under the public disclosure requirements of any jurisdiction
in which that party is a public reporting or listed company.

 

This General Release and Covenant Not to Sue shall be governed by and construed
in accordance with the laws of the State of Nevada, applicable to agreements
made and to be performed entirely within such State.

 

To the extent that Executive is forty (40) years of age or older, this paragraph
shall apply. Executive acknowledges that Executive has been offered a period of
time of at least twenty-one (21) days to consider whether to sign this General
Release and Covenant Not to Sue, which Executive has waived, and the Company
agrees that Executive may cancel this General Release and Covenant Not to Sue at
any time during the seven (7) days following the date on which this General
Release and Covenant Not to Sue has been signed by all parties to this General
Release and Covenant Not to Sue. In order to cancel or revoke this General
Release and Covenant Not to Sue, Executive must deliver to the General Counsel
of the Company written notice stating that Executive is canceling or revoking
this General Release and Covenant Not to Sue. If this General Release and
Covenant Not to Sue is timely cancelled or revoked, none of the provisions of
this General Release and Covenant Not to Sue shall be effective or enforceable
and the Company shall not be obligated to make the payments to Executive or to
provide Executive with the other benefits described in the Letter Agreement and
all contracts and provisions modified, relinquished or rescinded hereunder shall
be reinstated to the extent in effect immediately prior hereto.

 

Executive acknowledges and agrees that Executive has entered into this General
Release and Covenant Not to Sue knowingly and willingly and has had ample
opportunity to consider the terms and provisions of this General Release and
Covenant Not to Sue.

 

[Signature page follows]

 

 14 

 

 

IN WITNESS WHEREOF, the undersigned has caused this General Release and Covenant
Not to Sue to be executed on this _____day of _________________.

 

  EXECUTIVE           Brooks H. Pierce

 

 15 

